UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5052


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SABRENA ARNETIA MYERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00229-RBH-2)


Submitted:   January 18, 2011             Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
Carrie Ann Fisher, Rose Mary Sheppard Parham, Assistant United
States Attorneys, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sabrena       Arnetia   Myers    pled      guilty        pursuant   to   a

written plea agreement to conspiracy to possess with intent to

distribute    cocaine    and   fifty   grams    or   more     of    cocaine   base.

Myers was sentenced to a 120-month mandatory minimum sentence.

See 21 U.S.C. § 841(b)(1)(A)(iii) (2006).                On appeal, counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting there are no meritorious grounds for appeal,

but raising the following issues: (1) whether the district court

erred at Myers’ plea hearing, and (2) whether Myers’ sentence

was reasonable.     For the reasons that follow, we affirm.

          In the absence of a motion to withdraw a guilty plea,

this court reviews the adequacy of the guilty plea pursuant to

Fed. R. Crim. P. 11 for plain error.             United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002).             Our review of the transcript

of the plea hearing leads us to conclude that the district court

fully complied with Rule 11 in accepting Myers’ guilty plea.

The court ensured that Myers understood the charge against her

and the potential sentence she faced, that she entered her plea

knowingly and voluntarily, and that the plea was supported by an

independent factual basis.         United States v. DeFusco, 949 F.2d

114, 116, 119-20 (4th Cir. 1991).          Accordingly, we affirm Myers’

conviction.



                                       2
             We have also reviewed Myers’ sentence and determine

that it was properly calculated and that the sentence imposed

was reasonable.        Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                                     The

district     court     followed         the    necessary           procedural         steps     in

sentencing        Myers,        appropriately             treated          the       sentencing

guidelines as advisory, properly calculated and considered the

applicable        guidelines      range,        and       weighed       the        relevant     18

U.S.C.A.     §    3553(a)       (West    2000      &    Supp.      2010)      factors.          We

conclude that the district court did not abuse its discretion in

imposing    the     chosen      sentence.         Gall,      552    U.S.      at    41;   United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying

appellate     presumption        of     reasonableness             to   within       guidelines

sentence).

             In accordance with Anders, we have reviewed the record

in   this   case,    including          the   issues         raised     in    Myers’      pro   se

supplemental brief, and have found no meritorious issues for

appeal.      We therefore affirm Myers’ conviction and sentence.

This court requires that counsel inform Myers, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Myers requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may    move    in    this     court        for    leave     to    withdraw        from

representation.       Counsel’s motion must state that a copy thereof

                                              3
was served on Myers.         We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       4